Title: To Thomas Jefferson from Bernard Peyton, 4 October 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Sales of Fifty Barrels flour by Bernard Peytonfor a/c Thomas Jefferson Esqr—1824 Richd4 Octo:To Mr Treadwell for Cash on Basin—49 Barrels Superfine flour at $4⅞$238.871do.Finedo.〃4½4.50$243.37ChargesCanal Toll $5.20 Inspection $1.–$6.20Commission at 2½ ⅌ Cent6.08$12.28Nett prcds at cr T. J.$231.09E.E.
                        Bernard Peyton
                        ⅌ N. N. Wilkinson
                        Dear Sir,
                        
                            Richd
                            4th: October 1824
                        
                    Above I hand a/c sales your fifty Barrels Flour, recd this morning, & sold on Basin Bank.Agreeable to the request contained in yours of the 29 ulto:, recd last evening, have this day procured a bill on London, for £112.10, at a premium of 9½ pr Ct, which is ½ under the New York price, & transmitted the first, in your letter to Saml Williams of London,  the second in a letter to him, from myself, & the third you will find under cover herewith, to yourself—this bill you will observe netts $500 in London—I have also by this days mail forwarded a check to Jonathan Thompson, Collector of New York, for ten dollars sixty four Cents, $10.64 Dolls:, on your a/c, & deposited in Branch Bank of the United States here, $33 Dolls:, to credit of Edd Bacon, a certificate of which will be found under cover—all which hope will be agreeable to you, & the several sums here mentioned are at your debit in a/c, as well as your dft. favor Jas Leitch, & those in favor several other persons—The Books from New York were recd & forwarded to Jacobs & Raphael, at Charlottesville, before rect of yours covering bill of ladingVery respectfully Dr sir Yours very Truly
                        Bernard Peyton